Citation Nr: 0525889	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama which assigned a 
10 percent evaluation for PTSD, effective in September 1999.  
The veteran voiced disagreement with the increase in his 
evaluation in April 2000 and a statement of the case (SOC) 
was issued the following month.  Following the submission of 
additional evidence, a 30 percent disability rating was 
granted by an August 2000 rating decision, effective from 
September 1999.  The veteran perfected his appeal in November 
2000. 

In June 2001, the Board issued a decision in this case.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2001, a Joint Motion to Remand and Stay of Proceedings 
(motion) was submitted to the Court by which a partial vacate 
was sought.  The Court granted the motion later that same 
month, and, therefore, the June 2001 Board decision is 
vacated vis-à-vis the claim of entitlement to an increased 
rating for PTSD.  

This matter was sent for additional development to the 
Board's Evidence Development Unit (EDU) in August 2002 and in 
February 2003.  Even though the veteran waived initial RO 
consideration of the developed evidence in accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board remanded this 
matter for additional and distinct procedural development in 
December 2003.  The requested development is now complete and 
this matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.


2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity, due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no more, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim 

The veteran contends that his service-connected PTSD is not 
properly evaluated.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran is currently evaluated as 30 percent disabled for 
his service-connected PTSD.  A higher 50 percent disability 
rating contemplates PTSD manifested by occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, more than weekly panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

In the instant case, the medical evidence shows that the 
veteran had a blunted affect, was smoking a lot to help with 
his nerves, and had ongoing problems with dysthymia.  See. 
e.g., July 1999, April 2000, and July 2001 VA treatment 
records and January 2000 and January 2003 VA PTSD examination 
reports.  The examination reports show that the veteran had a 
global assessment of functioning (GAF) score of 50, the upper 
end of the increment of scores reflective of serious symptoms 
or serious impairment in social, occupational or school 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240,242 (1995) 
(citing the DSM-IV).  While the March 2003 addendum to the 
January 2003 examination report shows a much higher GAF score 
for solely the veteran's PTSD, the January 2000 report 
indicates that the GAF score of 50 was based on both the 
stress related to the veteran's severe physical ailments (for 
which the Board notes service connection was established in a 
June 2002 rating decision) and his chronic mental illness.  
Therefore, with resolution of every reasonable doubt in the 
veteran's favor, the Board finds that the evidence shows that 
the veteran's service-connected PTSD is manifested by the 
type and degree of symptoms approximating occupational and 
social impairment with reduced reliability and productivity.  
Therefore, a 50 percent disability rating is warranted.

However, the evidence is not indicative of PTSD manifested by 
the type and degree of symptoms that approximates 
occupational and social impairment with deficiencies in most 
areas.  Instead, the evidence consistently shows that the 
veteran denied suicidal and homicidal ideations.  While the 
January 2003 examination report reflects that the veteran 
reported irritability and anger outbursts, he indicated these 
outbursts were usually when he became frustrated when he 
could not do something due to being in a wheelchair.  The 
evidence does not show and the veteran does not contend that 
he had periods of violence.  Moreover, the evidence reveals 
that, with the aid of his girlfriend, the veteran maintains 
his general appearance.  See January 2003 examination report.  
His VA treatment records refer to his PTSD as stable on his 
medication regime and the veteran was consistently oriented 
to person, place and time.  Therefore, the weight of the 
evidence is against a disability rating in excess of 50 
percent.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (when the preponderance of the evidence is against 
a claim, the doctrine of reasonable doubt is not for 
application).

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected PTSD limits his efficiency in 
certain tasks.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
February 2004.  The letter notified the veteran of elements 
(1), (2) and (3), see above, for his increased rating claim, 
and the letter requested he send what was needed and he was 
encouraged to send the requested information or the evidence 
as soon as he could and thus may be considered to been 
requested to submit any pertinent evidence in his possession 
in compliance with element (4).  See Mayfield v. Nicholson, 
19 Vet. App. 109 (2005).  

In addition to notice found in the letter, the veteran was 
notified of what information and evidence was needed to 
substantiate his claim by virtue of the March 2000 rating 
decision, the May 2000 SOC and the subsequent supplemental 
SOCs (SSOCs).  He was provided with the regulation regarding 
VA's duty to assist in the February 2005 SSOC.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claims.  See April 2002 statement.  Therefore, the Board 
considers the notice requirements of the VCAA met.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in March 2000.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process, as indicated above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records have been 
associated with the claims file.  As the veteran has not 
identified, or authorized the request of, any additional 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

A 50 percent disability rating, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


